Title: Thomas Jefferson to Francis Eppes, 1 January 1819
From: Jefferson, Thomas
To: Eppes, Francis Wayles


          
            Dear Francis
            Monticello
Jan. 1. 19.
          
          Leschot has repaired mrs Eppes’s watch and changed the pipe of the key, but the watch was so short a time in his hands that she could not be well regulated. she will therefore probably need further regulation to make her keep good time.   I am sorry you are disappointed in your teacher. but it depends on yourself whether this is of any consequence. a master is necessary only to those who require compulsion to get their lessons. as to instruction a translation supplies the place of a teacher. get the lesson first by dictionary; and then, instead of saying it to a master go over it with the translation, and that will tell you whether you have got it truly. Dacier’s Horace is admirable for this. as to parsing you can do that by yourself both as to parts of speech and syntax. you can perfect yourself too in your Greek grammar as well alone as with a teacher. your Spanish too should be kept up. all depends on your own resolution to stick as closely to your book as if a master was looking over you. if Dr Cooper comes to us, he will open our grammar school the 1st of April. we shall be decided in a few days and I will let you know. you complain of my not writing to you, writing has become so irksome to me that I have withdrawn from all correspondence, and scarcely answer any body’s letter. you are young and it is one of the best exercises for you. I shall hope therefore to hear from you often; but can write to you myself only when I have something to communicate or advise. present my respects to mrs Eppes and be assured of my constant affection.
          Th: Jefferson
        